IN THE SUPREME COURT OF THE STATE OF NEVADA


                 STEVE COLEMAN,                                            No. 69483
                                            Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                                                                FILED
                                   Respondent.                                   FEB 0 1 2016


                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from a district court order denying a
                 motion to strike the State's response to the petitioner's motion for
                 disqualification of district court judge. Eighth Judicial District Court,
                 Clark County; Jennifer P. Togliatti, Judge.
                                Because no statute or court rule permits an appeal from the
                 aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                                ORDER this appeal DISMISSED.




                 ciA
                 Saitta                                        Pickering
                                                                                          J.



                 cc:      Hon. Jennifer P. Togliatti, District Judge
                          Steve Coleman
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e